Opinion issued September 23, 2014




                                      In The

                               Court of Appeals
                                      For The

                          First District of Texas
                            ————————————
                               NO. 01-14-00567-CV
                            ———————————
                               CAO LA, Appellant
                                         V.
               MORRELL MASONRY SUPPLY, INC., Appellee



             On Appeal from the County Civil Court at Law No. 1
                           Harris County, Texas
                       Trial Court Cause No. 997475


                          MEMORANDUM OPINION

      Appellant, Cao La, has neither paid the required fees nor established

indigence for purposes of appellate costs. See TEX. R. APP. P. 5, 20.1; see also TEX.

GOV’T CODE ANN. §§ 51.207, 51.941(a), 101.041 (West 2013); Order Regarding

Fees Charged in Civil Cases in the Supreme Court and the Courts of Appeals and
Before the Judicial Panel on Multidistrict Litigation, Misc. Docket No. 07-9138

(Tex. Aug. 28, 2007), reprinted in TEX. R. APP. P. app. A § B(1). Further, La has

not paid or made arrangements to pay the fee for preparing the clerk’s record, nor

the reporter’s record. See TEX. R. APP. P. 37.3(b), (c). After being notified that

this appeal was subject to dismissal, appellant did not adequately respond. See

TEX. R. APP. P. 5; 42.3(b), (c).

      We dismiss the appeal for nonpayment of all required fees and for want of

prosecution. We dismiss any pending motions as moot.



                                   PER CURIAM

Panel consists of Justices Massengale, Brown, and Huddle.




                                        2